                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTIAN TEAGUE,                                 Case No. 16-cv-06527-TSH
                                   8                    Plaintiff,
                                                                                           ORDER RE: MOTION FOR
                                   9             v.                                        RECONSIDERATION
                                  10     BIOTELEMETRY, INC., et al.,                       Re: Dkt. No. 78
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In 2016, Christian Teague sued BioTelemetry, Inc., VirtualScopics, Inc., and CardioCore
                                  14   Lab, LLC (“Defendants”) alleging they denied him commissions he was entitled to, his
                                  15   termination was pretextual, and for that matter, that Defendants lied to him when they first hired
                                  16   him about how the commissions would work. Defendants subsequently filed a motion for
                                  17   summary judgment on all of Teague’s claims. On October 25, 2018 the Court issued an order
                                  18   granting the motion in part and denying it in part, allowing three of Teague’s claims to proceed: 1)
                                  19   intentional interference with contractual relations (“IICR”), 2) breach of the implied covenant of
                                  20   good faith and fair dealing, and 3) declaratory relief. ECF No. 68. Defendants now seek leave to
                                  21   file a motion for reconsideration as to Teague’s IICR claim on the basis that the Court purportedly
                                  22   failed to consider their argument that Teague cannot prove any damages. ECF No. 78.
                                  23          Specifically, as to Teague’s fourth claim for IICR, Defendants argue he cannot establish
                                  24   any damages “because his right to commissions ended when he was terminated and no Defendant
                                  25   booked any revenue during his employment.” ECF No. 78 at 5. Defendants attempt to
                                  26   demonstrate an internal inconsistency in the Court’s order by highlighting that the Court granted
                                  27   summary judgment on the breach of contract claim because “no revenue was booked on new
                                  28   imaging contracts during Teague’s term of employment,” and Defendants then argue no damages
                                   1   could be proven under IICR either. Id. at 4; MSJ Order at 13.

                                   2          That does not follow. Teague’s IICR claim is that “Biotelemetry funneled all of its

                                   3   imaging contracts through VirtualScopics, frustrating performance of the commissions clause in

                                   4   the employment agreement.” MSJ Order at 17-18. True, that by itself could not give rise to

                                   5   damages because “none of the Defendants received revenue from a new imaging contract of the

                                   6   type that would generate commissions for Teague before his termination.” Id. at 3 (emphasis

                                   7   added). But Teague’s implied covenant claim, which also survived summary judgment, includes

                                   8   the allegation “that CardioCore fired Teague to deny him a commission.” Id. at 21. If Teague

                                   9   loses his implied covenant challenge to his termination, then he will not have damages under his

                                  10   IICR claim. But if he proves that his termination violated the implied covenant, then it will be no

                                  11   response to say, as Defendants do, that none of the Defendants booked relevant revenue by the

                                  12   time of his termination because Teague will have proven he should not have been terminated. In
Northern District of California
 United States District Court




                                  13   that event, if he can also prove that Biotelemetry improperly funneled its imaging contracts

                                  14   through VirtualScopics, Teague’s IICR damages will be the commissions he should have been

                                  15   paid for revenue that was booked after the termination that shouldn’t have happened.

                                  16          Accordingly, the Court DENIES the Defendants’ request for leave to file a motion for

                                  17   reconsideration.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: December 19, 2018

                                  21

                                  22
                                                                                                   THOMAS S. HIXSON
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
